Title: From George Washington to Major General Benedict Arnold, 21 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters Orange Town 21st Augt 1780
					
					I recd your favor of yesterday late last Evening. Should you receive intelligence upon which you can depend that any considerable number of the enemy’s shipping have sailed Eastward, or any other matter which you may think interesting to the French Army and Navy, you will be pleased to communicate it to Genl Heath at Newport, as well as to me. There is a Chain of Expresses from Colo. Sheldons quarters to Tower Hill.
					Baron Steuben wishes you to make enquiry, whether there is an Officer in Colo. Livingstons Regt at Kings ferry capable of doing the duty of Dy Adjt Genl and sub Inspector at your post. If there is, he will deputize him and send him proper instructions. I am Dear Sir Your most obt and humble servt
					
						Go: Washington
					
					
						P.S. I have ordered Colo. Malcom to march from Haverstraw and take post near Niack.
					
				 